ORDER
CLARKE, District Judge.
This matter comes before the Court on the Motion of the defendant to dismiss pursuant to Rules 8(c) and 12(b)(6) of the Federal Rules of Civil Procedure or in the alternative to grant summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure.
A review of the Court’s file, including the allegations in the Complaint and the plaintiff’s factual contentions in the Order on Final Pretrial Conference, establishes that this action is identical to Civil Action No. 87-466-N, Arthur R. Simmons v. Preston R. Tisch, Postmaster General, brought in this Court on July 23, 1987. The Tisch case was dismissed by granting of the defendant’s Motion for Summary Judgment on March 17, 1988. Appeal was noted, and the appeal was dismissed by the United States Court of Appeals for the Fourth Circuit on August 1, 1988.
*1290All issues in Civil Action No. 88-508-N now before the Court having been previously finally adjudicated, this action is DISMISSED with prejudice on the ground of res judicata pursuant to Rule 8 of the Federal Rules of Civil Procedure.
IT IS SO ORDERED.